[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON MOTION FOR SUMMARY JUDGMENT DATED AUGUST 9,1994
As to Count Two, the complaint alleges negligence against Dansky for roofing work it completed on the plaintiffs' properties as a result of February 23, 1987 and March 20, 1987 roofing contracts. Work on the February 23, 1987 contract was completed on June 10, 1987. Work on the March 20, 1987 roofing contract was completed on November 18, 1987.
As to Count Four, the complaint alleges negligence against Dansky for roofing work it completed as a result of an August 31, 1988 contract. The work was completed by December 15, 1988.
The original complaint was served on Dansky on August 12, 1992, more than three years after work was completed. Hence the plaintiffs' cause of action in Counts Two and Four is barred by the statute of limitations, General Statutes § 52-584.
The Motion for Summary Judgment is granted as to Counts Two and Four.
Allen, State Trial Referee CT Page 10156